Exhibit 10.3

 

MUTUAL GENERAL RELEASE AGREEMENT

 

This MUTUAL GENERAL RELEASE AGREEMENT (the “Agreement”) is made and entered into
as of September 11, 2015, by and between each of the undersigned (each, a
“Party” and collectively, the “Parties”).

 

WHEREAS, RW LSG Holdings LLC (“RW LSG”) has previously, from time to time,
purchased from Lighting Science Group Corporation, a Delaware corporation (the
“Company”) various securities of the Company pursuant to various agreements
(“Company Securities”), and certain affiliates of the RW LSG have from time to
time performed certain services and entered into various other agreements,
arrangements and understandings with the Company in addition to those entered
into by RW LSG in its capacity as a holder of Company Securities (“Additional
Arrangements”); and

 

WHEREAS, the Company has requested that RW LSG agree to amend the terms of
certain of the Company Securities, and consent to certain other actions being
taken by the Company, and in connection with and as a condition to such
amendment and consent, the Parties have agreed to enter into this Agreement.

 

NOW THEREFORE, for and in consideration of the mutual covenants and promises
expressed herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and subject to the terms and
conditions set forth herein, the Parties hereby agree as follows:

 

1.     Release of Known and Unknown Claims.

 

(a)     Each Party, on behalf of itself and each and all of its affiliates
(including without limitation (i) in the case of the Company, Pegasus Capital
Advisors L.P. and its affiliates, and (ii) in the case of RW LSG, Riverwood
Capital Partners, L.P. and its affiliates) and their current or former officers,
directors, managers, partners, equityholders, employees, agents, successors and
assigns (collectively, “Representatives”) hereby irrevocably and unconditionally
releases and forever discharges (in such capacity, a “Releasor”) each other
Party, such other Party’s predecessors and their respective Representatives (in
such capacity, each, a “Releasee”), from any and all charges, complaints,
claims, liabilities, controversies, damages, actions, causes of action, suits,
rights, demands, costs, attorneys’ fees, losses, penalties, fines, and expenses
of any nature whatsoever, known or unknown, suspected or unsuspected, including
without limitation claims under any Federal, state or foreign securities laws
and the rules and regulations promulgated thereunder (each a “Claim”) which such
Releasor now has, owns or holds, or claims to have, own or hold, or at any time
heretofore had, owned or held, or claimed to have, owned or held against any
Releasee, in each case related to or arising from actions or omissions occurring
prior to the date hereof and related to or arising from any Additional
Arrangements or such Releasor’s or Releasee’s interests in the Company or any
Company Securities (each a “Released Claim”).

 

(b)     Notwithstanding the foregoing, “Released Claim” shall not include any
claim by a Releasor solely in its individual capacity as a director or officer
of the Company or any of its Subsidiaries, and this Agreement shall in no way
limit the rights or obligations of any director or officer of the Company or any
of its subsidiaries with respect to the exercise by such individual of his or
her fiduciary duties solely in such individual capacity, nor affect (i) any
right of any director or officer of the Company or any of its subsidiaries
solely in its individual capacity as such to insurance, indemnification, expense
reimbursement or similar compensation and benefits, (ii) any Claim that is the
subject of a currently pending litigation (including any litigation where the
current judgment is subject to appeal), insurance, indemnification or expense
reimbursement claim, or (iii) the rights and obligations of the parties under
the Equity Purchase Agreement, dated September 11, 2015 between LSGC Holdings
III LLC and RW LSG, and the Membership Purchase Option, dated September 11,
2015, between LSGC Holdings III LLC and Riverwood Capital Partners, L.P..

 

 
 

--------------------------------------------------------------------------------

 

  

(c)     As used herein: “affiliate” means, with respect to any Person, any other
Person that, directly or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, such Person, and
the term “control” (including the terms “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through ownership of voting securities, by contract or otherwise; and
“Person” means any individual, corporation, partnership, limited liability
company, joint venture or other entity.

 

2.     Non-Interference Covenant. For a period of three years after the date
hereof, each Party agrees not to, and to cause their respective affiliates
(including without limitation (i) in the case of the Company, Pegasus Capital
Advisors L.P. and its affiliates, and (ii) in the case of RW LSG, Riverwood
Capital Partners, L.P. and its affiliates) not to, cause, induce or encourage
any supplier, distributor, customer, consultant, vendor, retailer or other
entity that performs a similar function for, or any other person or entity who
has a material business relationship with, the other Party and its controlled
affiliates, to terminate or materially adversely modify any such relationship,
including without limitation by publicly making or publishing negative or
disparaging remarks that are known or intended to have such effect.

 

3.     Right to Consult an Attorney. Each Party expressly acknowledges and
agrees that it: (i) has been advised to consult with an attorney (who is
familiar with the provisions of California Civil Code Section 1542) before
signing this Agreement; (ii) has carefully read this Agreement in its entirety,
(iii) fully understands the significance of all of the terms and conditions of
this Agreement and has discussed them with its independent legal counsel, or has
had a reasonable opportunity to do so; (iv) has had answered to its satisfaction
by its independent legal counsel any questions it has asked with regard to the
meaning and significance of any of the provisions of this Agreement; and (v) is
signing this Agreement voluntarily and of its own free will and agrees to abide
by all the terms and conditions contained herein.

 

 

4.

Waiver of California Civil Code Section 1542.

 

(a)     Each Party hereby expressly waives and relinquishes all rights and
benefits afforded by California Civil Code Section 1542 and does so
understanding and acknowledging the significance and consequences of such
specific waiver of California Civil Code Section 1542.

 

(b)     Each Party acknowledges and understands that California Civil Code
Section 1542 provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

 
2

--------------------------------------------------------------------------------

 

  

Thus, notwithstanding the provisions of Section 1542, each Party expressly
acknowledges and agrees that the release set forth in Section 1 above is
intended to include and does include in its effect, without limitation, all such
claims which such Party does not know or suspect to exist at the time of the
execution of this Agreement, and that this Agreement contemplates the
extinguishment of those claims.

 

5.     Series H Preferred Stock Rights. The Company has been informed and
provided a copy of that certain Membership Interest Purchase Option (the
“Pegasus Call Option”), dated as of the date hereof, by and between Riverwood
Capital Partners, L.P. and the LSGC Holdings III LLC (“Holdings III”). As
additional consideration for entering into this Agreement, RW LSG agrees that if
Holdings III has properly delivered an exercise notice pursuant to the Pegasus
Call Option, RW LSG shall not exercise the “Optional Redemption Right” as
defined in and pursuant to the Certificate of Designation of Series H
Convertible Preferred Stock (as may be amended from time to time, the “Series H
Certificate of Designation), or otherwise submit any shares of Series H
Convertible Preferred Stock to the Company for “Redemption” as defined in and
pursuant to the terms of the Series H Certificate of Designation, or initiate or
exercise rights with respect to a “Control Event” as defined in and pursuant to
the Series H Certificate of Designation, in each case from the time of such
exercise through the Closing (as defined in the Pegasus Call Option) (unless
such exercise is abandoned or terminated).

 

6.     Representations and Warranties of the Parties. Each Party hereby
represents and warrants to the other Releasees that such Party has not assigned,
transferred, subrogated, purported to assign any Released Claim.

 

7.     Non-Assistance. Each Party agrees that it will not, and will not cause
any of its Representatives to, voluntarily promote, assist, or participate in
any other Claims against the other Releasees with respect to the Company or the
Company Securities unless compelled to do so by court order, duly authorized
subpoena, or order of a valid governmental authority.

 

8.     No Admissions. Nothing contained herein is an admission of wrongdoing or
liability by any of the Parties, their Representatives or the other respective
Releasees.

 

9.     Miscellaneous.

 

(a)     This Agreement shall be binding on the Parties and, as applicable, upon
their heirs, administrators, Representatives, executors, successors and assigns,
and shall inure to their benefit and to that of their heirs, administrators,
representatives, executors, successors and assigns.

 

(b)     The Parties acknowledge that the Parties and, if represented, their
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any exhibits or amendments hereto.

 

(c)     As used in this Agreement, the term “or” shall be deemed to include the
term “and/or” and the singular or plural number shall be deemed to include the
other whenever the context so indicates or requires.

 

 
3

--------------------------------------------------------------------------------

 

  

(d)     No waiver by any of the Parties of any term or provision of this
Agreement shall be a waiver of any preceding, concurrent or succeeding breach of
this Agreement or of any other term or provision of this Agreement. No waiver
shall be binding on the part of, or on behalf of, any other party entering into
this Agreement.

 

(e)     If any provision of this Agreement is deemed to be illegal, invalid, or
unenforceable, such portion shall be deemed modified in such manner as to render
such portion valid, legal and enforceable to the fullest extent permitted by law
in such jurisdiction. The legality, validity and enforceability of the remaining
parts shall not be affected.

 

(f)     Any amendment or modification of this Agreement must be in writing, and
signed by each Party.

 

(g)     This Agreement, together with the documents expressly referenced herein,
contains all of the terms and conditions agreed upon by the Parties regarding
the subject matter of this Agreement. Any prior agreements, promises,
negotiations or representations, either oral or written, relating to the subject
matter of this Agreement are of no force or effect.

 

(h)     For the purpose of this Agreement, all communications provided for in
this Agreement, shall be in writing and shall be deemed to have been duly given
if delivered personally, if delivered by overnight courier service, or if mailed
by registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses, sent via electronic mail to the respective email address
or sent via facsimile to the respective facsimile numbers, as the case may be,
as set forth below, or to such other address as either party may have furnished
to the other in writing in accordance herewith, except that notice of change of
address shall be effective only upon receipt; provided, however, that (i)
notices sent by personal delivery, electronic mail or overnight courier shall be
deemed given when delivered; (ii) notices sent by facsimile transmission shall
be deemed given upon the sender’s receipt of confirmation of complete
transmission, and (iii) notices sent by registered mail shall be deemed given
two days after the date of deposit in the mail.

 

If to RW LSG Holdings, LLC, to:

 

c/o Riverwood Capital Management L.P.

70 Willow Road, Suite 100  

Menlo Park, CA 94025  

Attention: Jeffrey T. Parks  

Tel: (650) 618-7300

Fax:  (650) 618-7114  

Email: jeff@rwcm.com

 

with a copy (which shall not constitute notice or constructive notice) to:

 

Simpson Thacher & Bartlett LLP

2550 Hanover Street

Palo Alto, CA 94304

Attention: Kirsten Jensen

Tel: (650) 251-5000
Fax: (650) 251-5002

Email: kjensen@stblaw.com

 

 
4

--------------------------------------------------------------------------------

 

  

If to the Company:

 

Lighting Science Group Corporation
1830 Penn Street
Melbourne, FL 32901
Attention: Philip J. Ragona, General Counsel
Tel: (321) 779-5520
Fax: (321) 779-5521
Email: phil.ragona@lsgc.com

 

With a copy (which shall not constitute notice or constructive notice) to:

 

Haynes and Boone, LLP
2323 Victory Avenue, Suite 700
Dallas, TX 75219
Attention: Ryan R. Cox
Tel: (214) 651-5273
Fax: (214) 200-0534
Email: ryan.cox@haynesboone.com

 

 

(i)     This Agreement and the rights, duties and obligations of the parties
hereto shall be interpreted, construed, performed, and enforced in accordance
with and shall be governed by the laws of the State of Delaware, without giving
effect to its conflict of law provisions.

 

(j)     This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, all of which shall constitute one and the
same instrument together. Delivery of an executed signature page to this
Agreement by facsimile or other electronic transmission (including documents in
Adobe PDF format) will be effective as delivery of a manually executed
counterpart to this Agreement

 

 

*     *     *     *     *

 

 
5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Mutual General Release
Agreement on the dates set forth below.

 

 

 

 

Lighting Science Group Corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ed Bednarick

 

 

Name:

Ed Bednarcik

 

 

Title:  

Chief Executive Officer

 

                          RW LSG HOLDINGS LLC           By: Riverwood Capital
Management, L.P.,     its Managing Member           By: Riverwood Capital
Management Ltd.,     its General Partner                     By: /s/ Thomas J.
Smach     Name:  Thomas J. Smach  